Title: Enclosure: Extracts from Benjamin Peirce’s Letters on Trade with Denmark, [1791]
From: Bourne, Benjamin
To: Jefferson, Thomas


  EnclosureExtracts from Benjamin Peirce’s Letters on Trade with Denmark

[1791]

There have been landed in Copenhagen from American Ships 650 Hhds. of Tobacco and 1200 Tierces of Rice annually for five years—Tobacco subject to a natural duty of one half penny ⅌ ℔., and the additional duty of Aliens of one farthing ⅌ ℔.
The Rice to a natural duty of 3/6 ⅌ Cwt. and the duty of Aliens of 1/9 ⅌ Cwt.
Upon my Arrival in Denmark in the year 1785, I petitioned the Chamber of Customs to remit the extra duty which was granted in consequence of the Cargo’s being the first landed in that Kingdom from an American.
In the year 1786 I again made the same request and was answered “That the  Court of Denmark had never received any official Letters from the United States and until they did, they should look upon Us as Aliens and require the duty.”


650 Hhds Tobacco at 1000 ℔s each, is 65000 ℔s—duty at ½ ⅌ ℔
}

£1354.3.4.


  Duty of Aliens

£677. 1.8.



1200 Casks of Rice @ 450 ℔s. is 54000 ℔s. at 3/6 ⅌ Cwt.
}

  945.



 2299.3.4.


  Duty of Aliens

 472.10.





1149.11.8.



By the above statement which is moderate there is a tax on the American Merchants of £1149.11.8. sterling that the Merchants of Europe are not subject to, which enables them to undersell us in the Articles of Rice and Tobacco, the extra duty amounting to a freight; and is one sixth part of the first cost of the Tobacco and Rice.
There was landed in Copenhagen this present year (1791)—800 Hhds. Tobacco from London in British Ships.

Benja. Peirce


“The Duty on Indigo I have forgot but Remember that with the aliens duty it amounts to a Prohibition, of this I will write you from Newport where my Papers are. Corn an Article of Attention, as Denmark scarcely ever produces a Sufficiency, is under the same predicament. Rum and other American Manufactures are entered for exportation and pay only a poor tax which is inconsiderable. The Demand for tobacco and Rice is increasing. To the eligible situation of Copenhagen to supply the orders of the Ports on the Baltic which would all be supplied by American Ships if the extra duty was taken off which I make no doubt would be effected by the appointment of a Consul General and official Letters from America to the Court of Denmark.
The Gentleman Mr. Clark mentioned to you is Hans Rodolph Saabye esquire of Copenhagen. He is possessed of great commercial abilities and integrity, indeed he is the first mercantile character I ever Knew and at the head of the first commercial house in the Kingdom. I believe he would Accept of the appointment of Consul General in the North of Europe, who will naturally reside at Copenhagen; I have tack’d General to the Consular Appointment thinking it may charm a german who, I am certain, if he Accepts, will be of Infinite service to the Commercial Interests of America.”

